Case 13-42280        Doc 61     Filed 03/25/19     Entered 03/25/19 16:28:52          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 42280
         Brenda J Higgins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/29/2013.

         2) The plan was confirmed on 01/22/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 11/13/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $17,957.18.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42280            Doc 61    Filed 03/25/19    Entered 03/25/19 16:28:52                 Desc         Page 2
                                                    of 3



 Receipts:

          Total paid by or on behalf of the debtor              $43,676.16
          Less amount refunded to debtor                         $2,048.79

 NET RECEIPTS:                                                                                     $41,627.37


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,734.77
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,734.77

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Altair OH XIII LLC                Unsecured         952.00        952.40           952.40        829.57        0.00
 Altair OH XIII LLC                Unsecured      3,863.00       3,863.66         3,863.66      3,365.36        0.00
 Bank of America                   Secured      222,222.00            NA               NA            0.00       0.00
 Bank Of America                   Unsecured      1,480.00            NA               NA            0.00       0.00
 Becket & Lee                      Unsecured         205.00        205.07           205.07        178.62        0.00
 Capital Recovery V LLC            Unsecured         187.00        187.66           187.66        163.42        0.00
 Chase                             Unsecured     11,819.00            NA               NA            0.00       0.00
 Comcast                           Unsecured         500.00           NA               NA            0.00       0.00
 Cook County Treasurer             Secured             0.00           NA               NA            0.00       0.00
 Discover Bank                     Unsecured      5,023.00       5,248.24         5,248.24      4,571.37        0.00
 Green Tree Servicing LLC          Secured       26,148.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured         917.00        917.19           917.19        798.90        0.00
 Portfolio Recovery Associates     Unsecured      1,207.00       1,207.77         1,207.77      1,052.00        0.00
 Portfolio Recovery Associates     Unsecured         269.00        269.85           269.85        235.05        0.00
 Quantum3 Group                    Unsecured         108.00        224.42           224.42        195.48        0.00
 Quantum3 Group LLC as agent for   Unsecured         386.00        492.48           492.48        428.96        0.00
 Real Time Resolutions Inc         Unsecured     18,144.00     18,672.35        18,672.35      16,264.18        0.00
 Resurgent Capital Services        Unsecured           0.00           NA               NA            0.00       0.00
 Toyota Motor Credit Corporation   Secured        2,027.00       1,714.43         1,714.43      1,714.43      16.11
 Toyota Motor Credit Corporation   Secured        7,819.00       7,312.11         7,312.11           0.00       0.00
 United States Dept Of Education   Unsecured      6,958.00       6,979.27         6,979.27      6,079.15        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-42280        Doc 61      Filed 03/25/19     Entered 03/25/19 16:28:52             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $9,026.54          $1,714.43             $16.11
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $9,026.54          $1,714.43             $16.11

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $39,220.36         $34,162.06              $0.00


 Disbursements:

         Expenses of Administration                             $5,734.77
         Disbursements to Creditors                            $35,892.60

 TOTAL DISBURSEMENTS :                                                                     $41,627.37


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
